Citation Nr: 1452978	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  13-16 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for sleep apnea.



REPRESENTATION

Veteran represented by:  Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 2006 to August 2007, with additional service in the Army National Guard beginning in 1987 including a period of active duty for training from June 17, 1988 to October 21, 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the Veteran's claim of service connection for sleep apnea.  

The Board notes that the Veteran's other claim on appeal, namely, entitlement to waiver of recovery of an overpayment of VA disability compensation in the amount of $1,416.67, is the subject of a separate Board decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran indicated on his substantive appeal form (VA Form 9) in this matter, received by the RO in June 2013, that he desired a videoconference hearing before a Veterans Law Judge.  Thereafter, following further development of the case, the RO transferred the claims file to the Board for its appellate consideration.  However, the Veteran has still not been scheduled for his requested hearing before a Veterans Law Judge who will ultimately decide his appeal.    

Accordingly, the case is REMANDED for the following:

Schedule the Veteran for a videoconference hearing at the RO before a Veterans Law Judge.  Thereafter, process the appeal in accordance with established appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2014).

